Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim group
Statutory Class
Independent claims (and the dependencies)
I
Method
1
II
Method
9
III
Method
18


Election/Restrictions 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Reasoning for Restriction
Same Statutory Class with Distinct Species 

As to MPEP 806.04(f), “restriction to a single species may be proper if the species are mutually exclusive”. To support an assertion of mutual exclusivity, it must be present that “one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed for only the second species and not the first.”
Group
Mutually Exclusive Species
I
evaluating a functional parameter of the heat sensitive structure at an evaluation temperature Te = Tnom + ATut.
II
calculating a AT for the heat sensitive structure induced by thermal coupling between the heat dissipating structure at the nominal operating temperature Topc1 and the heat sensitive structure at the nominal operating temperature Thom; and 
conducting a performance evaluation of the heat sensitive structure at an evaluation temperature of at least Te = Tnom + ATe1.
III
performing a pseudo 3-D analysis of any structures and materials encompassing the heat sensitive structure to define a first thermal coupling volume; identifying a first heat generating structure within the first thermal coupling volume of the heat sensitive structure; 
calculating a AT for the heat sensitive structure induced by thermal coupling with the heat dissipating structure; conducting an evaluation of the heat sensitive structure at an adjusted temperature Te = Thom + ATp + AT.; 


Reasoning for Restriction
Examination Burden 


Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given aboveand there would be a serious search and examination burden if restriction were notrequired because one or more of the following reasons apply: 
(a) The inventions have acquired a separate status in the art in view of their different classification; 
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) The inventions require a different field of search (for example, Searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a rightto petition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the restriction requirement, the election shall betreated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of theseclaims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the inventions to be obvious variants or clearly admit on the record that this isthe case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention. 

(8.21.04) Notice of Potential Rejoinder of Process Claims
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mohammed Alam/
Primary Examiner, Art Unit 2851